Opinion issued November 1, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00640-CV
                            ———————————
  PHUONGVI AN NGUYEN, BAYTOWN MANOR APARTMENTS LLC,
                 AND PVN, INC., Appellants
                                         V.
      RICHARD MIK AND SKY 3D INVESTMENTS, LLC, Appellees



                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-38632


                          MEMORANDUM OPINION
      Appellants, Phuongvi An Nguyen, Baytown Manor Apartments LLC, and

PVN, Inc., timely appealed from the trial court’s order, signed on July 25, 2014. See

TEX. R. APP. P. 26.1(b).      However, appellants have neither paid nor made

arrangements to pay the fee for preparing the clerk’s record and they have not
established indigence for purposes of appellate costs. See TEX. R. APP. P. 20.1,

37.3(b). After being notified by this Court’s Order and Notice of Intent to Dismiss

for Want of Prosecution on August 16, 2016, which reinstated this case after

Baytown Manor Apartments, LLC’s bankruptcy case had been dismissed, and that

this appeal was subject to dismissal for want of prosecution for failure to pay the

required fee, appellants did not timely respond. See TEX. R. APP. P. 5, 37.3(b),

42.3(b), (c).

      Accordingly, we dismiss this appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2